EXHIBIT 99.1 THOMSON REUTERS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation through the eyes of our management of our financial condition and results of operations. We recommend that you read this in conjunction with our interim financial statements for the three months ended March 31 ,2012, our 2011 annual financial statements and our 2011 annual management’s discussion and analysis. This management’s discussion and analysis is dated as of April 30, 2012. About Thomson Reuters - We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through approximately 60,000 employees in over 100 countries, we deliver this must-have insight to the financial and risk, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. How this section is organized - We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current financial outlook for 2012; · Related Party Transactions – a discussion of transactions with our principal and controlling shareholder, The Woodbridge Company Limited (Woodbridge), and others; · Subsequent Events – a discussion of material events occurring after March 31, 2012 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other required disclosures; and · Appendices – supplemental information and discussion. References in this discussion to “$” and “US$” are to U.S. dollars. In addition, “bp” means “basis points” and “na” and “n/m” refer to “not applicable” and “not meaningful”, respectively. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. Forward-looking statements - This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2012 financial outlook; · Investments that we have made and plan to make and the timing for businesses that we expect to sell; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. 1 OVERVIEW KEY HIGHLIGHTS Our first quarter results met our expectations and we are progressing on our key priorities. · 4% growth in revenues from ongoing businesses (before currency)(1) was led by our Legal, Tax & Accounting and Intellectual Property & Science segments. Growth from these segments reflected the benefit of our investments in products, adjacent markets and new geographic areas in recent years and favorable market dynamics, particularly in Tax & Accounting. Our Financial & Risk segment made progress on product and customer initiatives to address challenges in the business. · Adjusted EBITDA margin(1) increased 260 basis points due to the elimination of Reuters integration expenses, as we completed the program last year, and from higher revenues. Underlying operating profit margin(1) decreased 30 basis points due to higher depreciation and amortization associated with investments in products. Adjusted earnings per share(1) of $0.44 increased 19% due to the elimination of integration expenses and higher underlying operating profit. Financial & Risk is simplifying its product strategy and is focused on improving customer experience. We opened a new Thomson Reuters Elektron hosting center in Brazil and we launched several new products including: · DataStream Pro, a new product for investment managers, which consolidates 12 legacy desktop products; · Accelus Compliance Manager in our Governance, Risk & Compliance business unit; and · Specific versions of Thomson Reuters Eikon for Commodities & Energy and for Wealth Management in Asia and EMEA (Europe, Middle East and Africa). We recently entered into a definitive agreement to sell our Healthcare business for $1.25 billion and we expect the transaction to close in the next few months. We expect to use the proceeds from the sale for tactical acquisitions and investments in existing products and services. We may also use some of the proceeds to repurchase shares of our company. We recently reaffirmed our 2012 business outlook that we originally communicated in February. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. Refer to Appendix A for additional information on non-IFRS financial measures. OUR ORGANIZATIONAL STRUCTURE Thomson Reuters is organized as a group of strategic business units: Financial & Risk, Legal, Tax & Accounting and Intellectual Property & Science, supported by a corporate center. This structure became effective January 1, 2012 and is intended to allow us to work better across business units to meet the increasingly complex demands of our customers, capture growth opportunities and achieve efficiencies by building innovative technology platforms that can be shared across the company. We were previously organized as two divisions: Professional (consisting of our legal, tax and accounting and intellectual property and science businesses) and Markets (consisting of our financial and media businesses). Under our current structure, the new Financial & Risk unit consists of the financial businesses that were previously part of our Markets division and some of the Governance, Risk & Compliance businesses that were previously included within our Legal segment. We also operate a Global Growth & Operations organization which works across our business units to identify opportunities in faster growing geographic areas. Our News organization and Media business, previously part of the Markets division, are managed at our corporate center. See the “Business” section of our 2011 annual report for additional information about our strategic business units. SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs (other than expenses associated with the Reuters integration program that was completed in 2011) are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. 2 USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with International Financial Reporting Standards (IFRS), we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS financial measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Underlying operating profit and underlying operating profit margin; · Adjusted EBITDA and adjusted EBITDA margin; · Adjusted earnings and adjusted earnings per share from continuing operations; · Net debt; · Free cash flow; and · Free cash flow from ongoing operations. We have historically reported non-IFRS financial measures as we believe their use provides more insight into our performance. Please see Appendix A of this management’s discussion and analysis for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Non-IFRS financial measures are unaudited. Please see the sections of this management’s discussion and analysis entitled “Results of Operations”, “Liquidity and Capital Resources” and Appendix B for reconciliations of these non-IFRS financial measures to the most directly comparable IFRS financial measures. RESULTS OF OPERATIONS BASIS OF PRESENTATION Within this management’s discussion and analysis, we discuss our results of operations on various bases, all of which exclude discontinued operations and include the performance of acquired businesses from the date of their purchase. Consolidated results We discuss our consolidated results from continuing operations as reported in our income statement. Additionally, we discuss our consolidated results on a non-IFRS basis which, among other adjustments, excludes “Other businesses”, which is an aggregation of businesses that have been or are expected to be exited through sale or closure that did not qualify for discontinued operations classification. Segment results We discuss the results of our four reportable segments as presented in our interim financial statements for the three months ended March 31, 2012: Financial & Risk, Legal, Tax & Accounting and Intellectual Property & Science. Our reportable segments align with our strategic business unit structure and reflect how we manage our company from January 1, 2012 (1). We also provide information on “Corporate & Other” and “Other businesses”. The items in these categories do not qualify as a component of another reportable segment, nor as a separate reportable segment. Corporate & Other includes expenses for corporate functions and certain share-based compensation costs as well as the results from our Media business. Note 3 of our interim financial statements for the three months ended March 31, 2012 includes a reconciliation of results from our reportable segments to consolidated results as reported in our income statement. In analyzing our revenues from ongoing businesses, at both the consolidated and segment levels, we separately measure the effect of foreign currency. We measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. Prior period amounts have been reclassified to reflect the current presentation. See Appendix C for restated 2011 and 2010 annual information. 3 CONSOLIDATED RESULTS Threemonthsended March31, (millions of U.S. dollars, except per share amounts) Change IFRS Financial Measures Revenues 1 % Operating profit (3 %) Diluted earnings per share $ $ 27 % Non-IFRS Financial Measures Revenues from ongoing businesses 4 % Adjusted EBITDA 15 % Adjusted EBITDA margin % % bp Underlying operating profit 2 % Underlying operating profit margin % % )bp Adjusted earnings per share from continuing operations $ $ 19 % Foreign currency effects. With respect to the average foreign exchange rates that we use to report our results, the U.S. dollarstengthened against the Euro and British pound sterling, butweakened against the Japanese yen in the first quarter of 2012 compared to the same period in 2011. Given our currency mix of revenues and expenses around the world, these fluctuations did not impact our consolidated revenues in U.S. dollars or our underlying operating profit margin. Revenues. Threemonthsended March31, Percentagechange: (millions of U.S. dollars) Existing businesses Acquired businesses Constant currency Foreign currency Total Revenues from ongoing businesses 1
